Citation Nr: 0413965	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-19 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from July 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 1997 
which denied service connection for sinusitis.  The Board 
remanded the case to the RO in February 2000.


FINDING OF FACT

Sinusitis began years after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Navy from July 1964 to 
November 1968.  

Available service medical records consist of reports of a 
July 1964 enlistment examination, a July 1968 examination for 
extension of service, an October 1968 separation examination, 
dental treatment records, immunization records, and optometry 
clinic records.  These records do not contain any complaints 
or abnormal findings referable to the sinuses.  The periodic 
examinations, including the October 1968 service separation 
examination, specifically indicate that the sinuses were 
found to be normal on clinical evaluation.

Records dated from 1969 to 1987 show the veteran's treatment 
by Dr. Pennington, an ENT specialist, primarily for ear 
problems.  In addition, upper respiratory infections were 
noted on several occasions.  In February 1977, it was noted 
that the veteran had been asked to come back in April or June 
to have his nose looked at for long-term allergy 
possibilities.  A record dated in April 1977 refers only to 
the ears, and the next treatment record, dated in August 
1977, does not refer to the nose.  In January 1978, he was 
noted to be taking his allergy treatment.  In February 1978, 
it was noted that he had a upper respiratory infection, and 
should be on decongestants and antihistamines.  In April 
1980, a reference to allergic therapy was made, and he was 
noted to be having a great deal of asthma and lower 
respiratory tract problems.  In November 1982, it was noted 
that he was to be put on Sudafed for asthma and an upper 
respiratory infection.  

Records from Peter Ventura, M.D., dated in 1995 and 1996, 
show that he treated the veteran for various ENT problems.  
Dr. Ventura performed ear surgery on the veteran in January 
1996.  He also performed surgery on the veteran in October 
1996 for diagnosed nasal obstruction, deviated nasal septum, 
hypertrophied nasal turbinates, and elongated palate with 
snoring and evidence of sleep apnea.  The surgery included 
septoplasty, submucosal resection of the turbinates, and 
uvulopalatopharyngoplasty.  

In February 1997, the veteran was hospitalized for evaluation 
of chest pain.  He reported a past medical history including 
nasal septoplasty.  An ENT examination was unremarkable.  He 
reported a history of asthma since age 30.  History also 
included sleep apnea syndrome.

In July 1997, the veteran's initial claim for compensation 
was received.  He claimed service connection for hearing loss 
(subsequently granted) and for sinusitis.  Although he 
reported having received treatment for hearing loss in 
service, he did not report having been treated for sinusitis 
in service.  

In a statement in August 1997, the veteran reported having 
been treated periodically from 1966 to 1968 during service 
for hearing loss and sinus problems.  He reported treatment 
after service for these problems by Dr. Ventura in 1995-1996.

On a VA examination in September 1997, the veteran said that 
in service in 1965 he was exposed to unusually dry weather in 
San Diego, which caused him considerable sinus congestion and 
pressure in his maxillary region.  He also said that on one 
occasion he was flying in an unpressurized helicopter and had 
a sudden altitude drop with subsequent extreme pain in the 
maxillary and frontal sinus areas and his ears.  He stated 
that since that time he had severe hearing loss and constant 
seasonal exacerbations of sinus pressure and frontal 
headaches with sinus congestion.  It was noted he had a 
septoplasty and uvulopalatopharyngoplasty in October 1996, 
and he said he had improvement of sinus congestion since then 
although he continued to have maxillary sinus pressure and 
frontal headaches.  On examination, the nasal mucosa were 
pink and moist, without significant discharge or edema.  The 
assessment was chronic sinusitis, status post septoplasty.  
At a September 1997 VA audiology examination, the veteran 
reported hearing loss and sinus problems since service.

Dr. Ventura wrote, in a letter dated in April 1998, that the 
veteran had been a patient of his for many years, and he had 
treated him for sinus and hearing/ear problems.  The doctor 
said he had performed surgery on the veteran's sinuses for a 
chronic sinus condition.  Dr. Ventura noted that the veteran 
said he had been treated in service for ear and sinus 
problems.  

An April 1998 affidavit from the veteran's ex-wife (they were 
married from 1967 to 1971) relates that during service he was 
treated for hearing loss at a base hospital.  In another 
affidavit in January 1999, this ex-wife said that prior to 
the veteran's discharge in November 1968 he was treated 
several times for chronic sinus problems.  She said his 
sinuses were so bad at one point that he thought his teeth 
were causing all the pain.  She stated that he was seen by a 
dentist who referred him to a doctor for sinus problems.  She 
said his sinus problems persisted throughout his service.  

In March 2000, a friend of the veteran wrote that he had been 
in service with him and had personal knowledge of his ear and 
sinus problems, for which he was treated at the base 
dispensary.  

Recent VA medical records dated into 2003 refer to hearing 
loss and other ear problems.

The RO has made repeated efforts to obtain any more service 
medical records, but in July 2003 the National Personnel 
Records Center indicated that no more records were available.

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained to the extent possible, and VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran contends that he suffers from chronic sinusitis 
which began in service, warranting service connection.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Available service medical records from the veteran's 1964-
1968 active duty are negative for sinus problems.  A service 
department search for any other treatment records proved 
fruitless. The veteran claims he was seen for sinusitis in 
service, and he has submitted supporting lay statements to 
this effect from an ex-wife and from a fellow serviceman.  
However, true sinusitis is not something that is observable 
to a layman.  Sinusitis requires confirmation by X-rays.  
See, e.g., 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(noting sinusitis is rated 0 percent when detected by X-ray 
only).  Laymen often refer to a common cold, nasal symptoms, 
headaches, etc. as being a "sinus" problem, when an 
examining doctor would find that the sinuses are not involved 
at all.  Laymen have no competence to give a medical opinion 
on diagnosis or etiology of a claimed condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In light of this, the lay 
assertions that the veteran had sinusitis in service are not 
probative.  The 1968 service separation examination, 
performed by a medical doctor, affirmatively found that the 
sinuses were normal on clinical evaluation.  The Board finds 
such medical examination to be persuasive evidence that the 
veteran did not have sinusitis at that time.

In fact, there is no credible medical evidence of sinusitis 
for many years after service.  Records from Dr. Pennington, 
an ENT specialist, dated from 1969 to 1985 do not show 
treatment for sinusitis.  These records mention some nasal 
symptoms in 1977 when an allergy was suspected.  Medical 
records show the veteran was seen by Dr. Ventura in 1995-1996 
for a variety of ENT problems, one of which was a deviated 
nasal septum which was treated by septoplasty.  A 1997 VA 
examination notes a diagnosis of chronic sinusitis, status 
post septoplasty, although no actual objective findings of 
sinusitis were reported on this examinaition.  

In a 1998 letter, Dr. Ventura stated he had treated the 
veteran for a chronic sinus condition, and he also said the 
veteran was treated for sinus problems in service.  This 
statement by Dr. Ventura has no probative value with regard 
to showing the veteran was treated for sinus problems in 
service, since this doctor only began treating the veteran in 
the recent past and there are no medical records showing any 
sinus problems or related treatment during service or for 
many years later.  Dr. Ventura's mere recitation of the 
veteran's unsubstantiated lay history (of sinus treatment in 
service) does nothing to establish a medical nexus between a 
current sinus disorder and service.  See Godfrey v. Brown, 8 
Vet.App. 113 (1995); Reonal v. Brown, 5 Vet.App. 458 (1993); 
Swann v. Brown, 5 Vet.App. 229 (1993).  In fact, given the 
absence of proven predicate facts of sinus problems in 
service, a doctor would not be able to give a competent 
medical opinion that current sinusitis is related to service.  
Under such circumstances, a doctor's opinion would be no 
better than an ordinary layman's conjecture of when sinusitis 
began.

In sum, there is no medical evidence of sinusitis during the 
veteran's service, and the service medical records 
affirmatively state that the sinuses were normal; there are 
no medical records of any sinus problems for many years after 
service; and there is no basis to medically link the current 
condition with service.  The weight of the evidence 
establishes that any current sinusitis began years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for sinusitis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for sinusitis is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



